Duckworth, Chief Justice.
1. The testimony of the alleged injured female shows that the accused had sexual relations with her against her will, and the accused admitted the sexual relations but claimed it was with her consent. Therefore, it was a case of rape or nothing. The charge on assault with intent to rape was unauthorized and inappropriate, but could not have been hurtful to the accused, and the exceptions thereto are without merit. Robinson v. State, 109 Ga. 506 (34 S. E. 1017); McCollum v. State, 119 Ga. 308 (46 S. E. 413).
*457No. 17556.
Submitted September 10, 1951
Decided October 9, 1951
Rehearing denied November 16, 1951.
Rountree & Rountree, for plaintiff in error.
Eugene Cook, Attorney-General, W. H. Lanier, Solicitor-General, and J. R. Parham, Assistant Attorney-General, contra.
2. There is no merit in the remaining special ground complaining of the failure to charge without request on assault and battery. As ruled above, the evidence shows a case of rape or nothing. It shows that whatever assault and battery there was, was in furtherance of the commission of the major crime of rape. Andrews v. State, 196 Ga. 84 (26 S. E. 2d, 263).
3. The testimony of the girl makes a case of rape, and the circumstances, including her physical appearance with bruises and her announcement to her parents at the first opportunity after the crime was committed, corroborate her testimony. The verdict of guilty was therefore authorized, and the general grounds are without merit.

Judgment affirmed.


All the Justices concur.